DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7, 9, 12, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Kranz et al (US 7,401,920 B1).
Re claim 1, Kranz et al teaches an eye movement measurement and diagnostic method comprising the steps of: (a) presenting test items and receiving an image of an eye, which is acquired for each of the test items, for each test (see col. 6, 60-65); (b) recognizing a pupil and an iris from the image of the eye (see col. 7 42-53 and col. 8, 1-28); (c) calculating amounts of horizontal and vertical changes of the pupil and an amount of torsional movement of the iris (see col. 5, lines 29-56); (d) determining change values and orientations for three axis directions of the eye on the basis of the amounts of the horizontal and vertical changes of the pupil and the amount of the torsional movement of the iris (see col. 8, lines 1-28); and (e) generating a diagnosis result for vertigo on the basis of the change values and orientations of the three axis directions of the eye (see claim 28).
	Re claim 4, Kranz et al teaches wherein the step (c) comprises: calculating a horizontal change component and a vertical change component of a position of a center of the pupil by comparing the position of the center of the pupil with a pre-stored reference center position (see col 8, line 60 through col. 9 line 8); and calculating the amount of the rotational movement on the basis of a difference in coordinates between a position in a horizontal or vertical image of the iris and a matching position in a pre-stored reference image by comparing the horizontal or vertical image of the iris with the pre-stored reference image (see col 8, line 60 through col. 9 line 8).
	Re claim 5, Kranz et al teaches wherein, when a circular-shaped object is identified from the received image of the eye for the first time, the reference center position and the reference image are set to the center position of the pupil recognized from the image of the eye and the horizontal or vertical image of the iris recognized from the image of the eye (see col 8, line 60 through col. 9 line 8).
	Re claim 7, Kranz et al teaches further comprising outputting the change values and orientations for the three axis directions of the eye, wherein the amounts of the horizontal and vertical changes of the pupil and the amount of the torsional movement of the iris, which are calculated by repeating the steps (a) to (c), are output (see col 8, line 60 through col. 9 line 8).
	Re claim 9, Kranz et al teaches an eye movement measurement and diagnosis system comprising: an image processing apparatus (see numeral 132); and a diagnosis apparatus (see numeral 132 and col 9, 9-19), wherein the image processing apparatus comprises: an image receiver configured to receive an image of an eye acquired for each test item (see numeral 102); a pupil recognizer configured to recognize a pupil from the image of the eye (see col 9, lines 9-19); an iris recognizer configured to recognize an iris from the image of the eye (see col. 5, lines 29-56); a change amount calculator configured to calculate amounts of horizontal and vertical changes of the pupil and an amount of rotational movement of the iris (see numeral 534); and a change amount processor configured to determine change values and orientations of three axis directions of the eye on the basis of the amounts of the horizontal and vertical changes of the pupil and the amount of the torsional movement of the iris (see col 8, line 60 through col. 9 line 8), and wherein the diagnosis apparatus generates a diagnosis result for vertigo on the basis of the change values and orientations of the three axis directions of the eye received from the image processing apparatus (see col.9, lines 9-19).
	Re claim 12, Kranz et al teaches wherein the change amount calculator is configured to: calculate a horizontal change component and a vertical change component of a center position of the pupil by comparing the center position of the pupil with a pre-stored reference center position (see col 8, line 60 through col. 9 line 8); and calculate the amount of the torsional movement on the basis of a difference in coordinates between a position in a horizontal or vertical image of the iris and a matching position in a pre-stored reference image by comparing the horizontal or vertical image of the iris with the pre-stored reference image (see col 8, line 60 through col. 9 line 8).
	Re claim 13, Kranz et al teaches wherein, when a circular-shaped object is identified from the received image of the eye for the first time, the reference center position and the reference image are set to the center position of the pupil recognized from the image of the eye and the horizontal or vertical image of the iris recognized from the image of the eye (see col 8, line 60 through col. 9 line 8).
	Re claim 15, Kranz et al teaches further comprising an output apparatus configured to output the change values and orientations for the three axis directions of the eye, wherein the output apparatus outputs the amounts of the horizontal and vertical changes of the pupil and the amount of the rotational movement of the iris which are calculated by repeating operations of the image receiver, the pupil recognizer, the iris recognizer, and the change amount calculator (see col 8, line 60 through col. 9 line 8).
	Re claim 17, Kranz et al teaches a computer-readable recording medium having a program recorded thereon, wherein the method according to claim 1 is performable in a computer by using the program (see imaging computer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz et al (US 7,401,920 B1) in further view of Namkoong (KR 20140141917 A).
	Re claim 2, Kranz et al do not explicitly disclose wherein the step (b) comprises: identifying whether a circular-shaped object exists in the image of the eye; when the circular-shaped object exists, removing pixel values of a region except for the pupil using a pixel mean value of an interior of the circular-shaped object; and collecting each pixel value while proceeding from a center of a region estimated as a pupil to a periphery thereof, wherein pixel values of the region except for the pupil have been removed from the region estimated as a pupil, and determining a pupil region using the collected pixel values.
	However Namkoong teaches wherein the step (b) comprises: identifying whether a circular-shaped object exists in the image of the eye (see figure 16); when the circular-shaped object exists, removing pixel values of a region except for the pupil using a pixel mean value of an interior of the circular-shaped object (see figure 19); and collecting each pixel value while proceeding from a center of a region estimated as a pupil to a periphery thereof, wherein pixel values of the region except for the pupil have been removed from the region estimated as a pupil, and determining a pupil region using the collected pixel values (see step 1).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Kranz et al to include the step (b) comprises: identifying whether a circular-shaped object exists in the image of the eye; when the circular-shaped object exists, removing pixel values of a region except for the pupil using a pixel mean value of an interior of the circular-shaped object; and collecting each pixel value while proceeding from a center of a region estimated as a pupil to a periphery thereof, wherein pixel values of the region except for the pupil have been removed from the region estimated as a pupil, and determining a pupil region using the collected pixel values as taught by Namkoong for the predictable result of improved iris analysis and device performance (see abstract).
	Re claim 3, Kranz et al do not explicitly disclose wherein the step (b) comprises: determining that a region of the circular-shaped object except for the pupil region is an iris region; and converting the iris region into a horizontal or vertical image.
	However Namkoong teaches wherein the step (b) comprises: determining that a region of the circular-shaped object except for the pupil region is an iris region; and converting the iris region into a horizontal or vertical image (see abstract).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Kranz et al to include the step (b) comprises: determining that a region of the circular-shaped object except for the pupil region is an iris region; and converting the iris region into a horizontal or vertical image as taught by Namkoong for the predictable result of improved iris analysis and device performance (see abstract).
	Re claim 10, Kranz et al do not explicitly disclose wherein the iris recognizer is configured to: identify whether a circular-shaped object exists in the image of the eye; when the circular-shaped object exists, remove pixel values of a region except for the pupil using a pixel mean value of an interior of the circular-shaped object; collect each pixel value while proceeding from a center of a region estimated as a pupil to a periphery thereof, wherein pixel values of the region except for the pupil have been removed from the region estimated as a pupil; and determine a pupil region using the collected pixel values.
	However Namkoong teaches the iris recognizer is configured to: identify whether a circular-shaped object exists in the image of the eye (see figure 16); when the circular-shaped object exists, remove pixel values of a region except for the pupil using a pixel mean value of an interior of the circular-shaped object (see figure 19); collect each pixel value while proceeding from a center of a region estimated as a pupil to a periphery thereof, wherein pixel values of the region except for the pupil have been removed from the region estimated as a pupil (see step 1); and determine a pupil region using the collected pixel values (see step 1).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Kranz et al to include wherein the iris recognizer is configured to: identify whether a circular-shaped object exists in the image of the eye; when the circular-shaped object exists, remove pixel values of a region except for the pupil using a pixel mean value of an interior of the circular-shaped object; collect each pixel value while proceeding from a center of a region estimated as a pupil to a periphery thereof, wherein pixel values of the region except for the pupil have been removed from the region estimated as a pupil; and determine a pupil region using the collected pixel values as taught by Namkoong for the predictable result of improved iris analysis and device performance (see abstract).
	Re claim 11, Kranz et al do not explicitly disclose wherein the iris recognizer is configured to determine that a region of the circular-shaped object except for the pupil region is an iris region and convert the iris region into a horizontal or vertical image.
	However Namkoong teaches wherein the iris recognizer is configured to determine that a region of the circular-shaped object except for the pupil region is an iris region and convert the iris region into a horizontal or vertical image (see abstract)
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Kranz et al to include wherein the iris recognizer is configured to determine that a region of the circular-shaped object except for the pupil region is an iris region and convert the iris region into a horizontal or vertical image as taught by Namkoong for the predictable result of improved iris analysis and device performance (see abstract).


Allowable Subject Matter
Claims 6, 8, 14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
	In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the step (d) comprises: on the basis of the amounts of the horizontal and vertical changes of the pupil and the amount of the torsional movement of the iris which are stored by repeating the steps (a) to (c), calculating representative values for the three axis directions after classifying values of change components in a predetermined direction into positive numbers and negative numbers and removing a value of a change component having a frequency lower than a predetermined frequency; and determining the change values and orientations for the three axis directions on the basis of the representative values for the three axis directions; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 8, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the step (e) comprises: generating a pattern on the basis of the change values and orientations for the three axis directions of the eye which are obtained by repeating the steps (a) to (d); defining a deep learning model on the basis of the pattern; and determining a vertigo diagnosis using the defined deep learning model on the basis of change values and orientations for three axis directions of an eye of a predetermined patient; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 14, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the change amount processor is configured to: calculate, on the basis of the amounts of the horizontal and vertical changes of the pupil and the amount of the rotational movement of the iris which are stored by repeating the steps (a) to (c), representative values for the three axis directions after classifying values of change components in a predetermined direction into positive numbers and negative numbers; remove a value of a change component having a frequency lower than a predetermined frequency; and determine the change values and orientations for the three axis directions on the basis of the representative values for the three axis directions; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 16, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the diagnosis apparatus comprises: a pattern generator configured to generate a pattern on the basis of the change values and orientations for the three axis directions of the eye which are obtained by repeating operations of the image receiver, the pupil recognizer, the iris recognizer, the change amount calculator, and the change amount processor; a model definer configured to define a deep learning model on the basis of the pattern; and a model executor configured to determine a vertigo diagnosis using the defined deep learning model on the basis of change values and orientations for three axis directions of an eye of a predetermined patient; recited together in combination with the totality of particular features/limitations recited therein


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872